The circuit court of Monongalia County certified to this court the question arising upon its decree sustaining a demurrer to the answer of the defendant, Clement R. Jones, to the plaintiff's bill of complaint.
The bill of complaint exhibited in this cause and its exhibits, the answer and its exhibits, as well as the decision of the trial chancellor and the certification here, are exactly parallel with those in the cause of C. E. Lawhead, Receiver,etc. v. Luther Lazzelle, concurrently decided. Therefore, the opinion in the last named cause is controlling of the decision in this cause, and it follows that the answer to the question propounded upon certification in this cause is that the trial chancellor is affirmed in his decision to sustain the demurrer to the defendant's answer.
 Affirmed. *Page 906